BLATCHFORD, District Judge.
The claim of Jay Cooke & Co. was duly proved, and the proof of it must be filed nunc pro tunc as of the 23d of May, 1S70.
The proof of the claim of Rulli and Fachiri ought to have had appended to it the certificate of the commissioner before whom it was taken, that it was satisfactory to him. If such certificate is procured, the proof must be filed nunc pro tunc as of the 1st of June, 1870, and the claim will be regarded as having been duly proved at that time.
Jay Cooke & Co. are entitled to an order according to form No. 45, under • section 26, [Act 1867, (14 Stat. 529.)] The witness was bound to answer the questions put to him, so far as they related to any matter of examination specified in section 26. The clerk will certify this decision to the register, John Fitch, Esq.